Citation Nr: 1634257	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a disability evaluation in excess of 10 percent for a left ring finger amputation should be awarded because of clear and unmistakable error (CUE) in a December 30, 1954 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.  He died in December 2009.  The Veteran was not married when he died, and the Appellant is his daughter.  In July 2016, VA determined that the appellant met the basic eligibility to substitute as the daughter of the Veteran in this case.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

At the hearing the appellant suggested that the Veteran had not been paid for the Board award in January 2009 of an increased rating for his finger disability.  However, an award printout dated February 10, 2009 shows that the amount of $3,552 was paid directly into the Veteran's bank account.  As such, the Board does not evidence to support the appellant's contention that the Veteran was not paid for this increase in benefits.  To the extent the appellant finds this determination to be in error, she should contact the local VA Regional Office.


FINDING OF FACT

The denial of a disability evaluation in excess of 10 percent for a left ring finger amputation in a December 1954 rating decision was not the result of errors of fact or law.  The evidence then of record did not undebatably show the Veteran had a metacarpal resection of his left ring finger with more than one-half the bone lost.

CONCLUSION OF LAW

The criteria to establish clear and unmistakable error in the December 1954 rating decision a disability evaluation in excess of 10 percent for a left ring finger amputation have not been met. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  However, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions. A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

The Appellant and her husband testified before the undersigned Veterans Law Judge (VLJ) in May 2016.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Appellant did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Appellant has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

II. Clear and Unmistakable Error

The Appellant contends that VA committed CUE in a December 1954 rating decision by denying a disability evaluation in excess of 10 percent for a left ring finger amputation.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  Id. at 44.

At the time of the December 1954 rating decision, the evidence of record included service treatment records (STRs) and a December 1954 compensation examination.  The examiner reported "the ring finger has been amputated at a joint slightly distal to the base of its proximal phalanx.  No other abnormalities are seen."  The rating decision noted the STRs showed an "accidental amputation of [the] left ring finger," and then cited the examiner's aforementioned finding.  Using the Schedule for Rating Disabilities (SRD) that VA adopted in 1945, the RO rated the disability pursuant to Diagnostic Code 5155.  Under this code, amputation of the ring finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warranted a 10 percent evaluation.

The Appellant contends VA erred.  Specifically, she argues, in a December 2012 statement, the "Veteran lost his entire finger, not half of his finger."  Moreover, she believes, the Veteran "was granted an increase in compensation for the error, and is asking that the difference should be given from the original date that the Veteran started receiving compensation for this injury."  Id. 
The Board finds these arguments meritless.  First, the Board agrees with the Appellant's description of the Veteran's amputation.  The 1954 compensation examination describes the amputation in precise medical terms, but functionally it is the same as the Appellant's.  The Appellant has offered no evidence, nor does the record show, that the Veteran had a metacarpal resection (more than one-half the bone lost), which is what was required to merit a 20 percent evaluation - the maximum available - under the SRD in 1955.  

Second, the Board believes the Appellant misread the Board's January 2009 decision which increased the Veteran's evaluation to 20 percent.  The Board did not find the medical classification of the amputation incorrect, as the Appellant believes.  Instead, the Board increased the evaluation pursuant to a Deluca v. Brown, a case the U.S. Court of Appeals for Veterans Claims decided in 1995, 41 years after the Veteran's initial rating decision.  Deluca held that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, where those factors are not contemplated in the relevant rating criteria.  This is what the Board did in 2009.  Deluca does not apply retroactively.   

In sum, the Appellant's assertions do not rise to the level of CUE, and reversal or revision of the 1954 rating decision on the basis of CUE is denied.








ORDER

VA did not commit clear and unmistakable error in the December 1954 rating decision when it granted a disability evaluation of 10 percent for a left ring finger amputation.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


